Title: To Benjamin Franklin from John Wheeler, 17 May 1780
From: Wheeler, John
To: Franklin, Benjamin


May it Please your Excelence
Denan Prison the 17th May 1780
I was Born in Ireland, and brought up to the Sea. My Parents went to America & Setteled there, at the Commencement of this present War, I was then Up the Streights And Never Could get an Opertunety to go to America Sience the War, being Mostley Employed in the Norway Trade from Newry in Ireland. I was lately Taken in a Vessell belongeing to Dublin by a French Priveteer & am Now in Denan Prison. I would be glad to go to America, to go in the Congress or Mercht. Service if your Excelency is pleas’d to get me out of Prison. I am Capeble of Any Station on board a Ship That the Congress, or My Friends Interest will please to Bestow on me. There is Some Clever young Men from Ireland in the Same prison who would be glad to go in the American Service with me. Your Excelence will please to Dispach your Orders as Soon as posseble as there is a Carteel Expected and I am Afraid I would be ordered on board her, as my Parents And Most of my Friends live in Pensilvenia and Near Philadelphia I shall from this Declare myself an American and with Gods Assistance I am in hope of being of Service to the Cuntrey.
Relyeing on your Excelency’s Generosity I Remain your True Obedient And Humble Servt.
John Wheeler
 
Notation: Wheeler John, Denan Prison the 17th. May 1780.
